Citation Nr: 1020533	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  05-18 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for depressive 
reaction.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to 
March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.

In August 2007, a hearing was held at the RO before the 
undersigned member of the Board.  A hearing transcript has 
been associated with the claims file.  The case was remanded 
by the Board for additional development in November 2007.

The Board acknowledges that during the pendency of this 
appeal, the U.S. Court of Appeals for Veterans Claims held 
that when determining the scope of a claim, the Board must 
consider the claimant's description of the claim; the 
symptoms the claimant describes; and the information the 
claimant submits or that the Secretary obtains in support of 
that claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  
The Board notes that the evidence of record indicates a 
diagnosis of posttraumatic stress disorder (PTSD) as well 
depressive reaction.  However, as service connection for PTSD 
was granted by the RO in March 2010, the Board will continue 
to adjudicate service connection for depressive reaction as a 
separate issue.  


FINDINGS OF FACT

1.  In a November 1986 rating decision, the RO denied 
entitlement to service connection for depressive reaction.

2.  The additional evidence received since the November 1986 
RO decision is not new and material and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for depressive reaction.  


CONCLUSIONS OF LAW

1.  The November 1986 RO decision, which denied the claim for 
service connection for depressive reaction, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  

2.  New and material evidence has not been received to reopen 
the claim of service connection for depressive reaction.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

In compliance with November 2007 Board remand directives, a 
letter was sent in January 2008 in accordance with the duty 
to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006) (holding that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim).  The Veteran 
was notified of the basis for the prior denial of his claim 
and of evidence that was needed to reopen his claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter 
also notified the Veteran that evidence sufficient to reopen 
the previously denied claims must be "new and material," 
closely mirroring the regulatory language of 38 C.F.R. § 
3.156(a).  

Although the January 2008 letter was not sent prior to 
initial adjudication of the Veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, the claim was readjudicated, and a 
supplemental statement of the case (SSOC) was promulgated in 
March 2010.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently held that a 
statement of the case or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

As to the duty to assist, the Veteran's service, VA, and 
private treatment records have been obtained and associated 
with the claims file.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  There is no indication in the record 
that any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
Board notes that a VA examination regarding the claim to 
reopen is not required.  In this regard, the Board is denying 
the request to reopen the claim.  VA's statutory duty to 
assist a claimant in the development of a previous finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim such as in a case where the claimant 
lacks legal eligibility for the benefit sought.  38 C.F.R. 
§ 3.159(c)(4), (d) (2009).  

Since the Board has concluded that the preponderance of the 
evidence is against reopening the Veteran's service 
connection claim, any questions as to the appropriate 
disability rating or effective dates to be assigned are 
rendered moot and no further notice is needed.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Veteran has been made aware of the 
information and evidence necessary to reopen his claim and of 
the evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to his 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

New and Material Evidence

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  Service 
connection may also be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Historically, the Veteran's service connection claim for 
depressive reaction was denied in a November 1986 rating 
decision.  The Veteran did not appeal and the decision became 
final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 
20.1100 (2009).  Thereafter, in April 2003, the Veteran filed 
to reopen the claim (characterized as a nervous disorder) and 
in August 2003, the RO denied the claim on the basis that no 
new and material evidence had been received.  In November 
2007, the Board remanded the issue for proper VCAA notice.  
Therefore, the laws and regulations governing finality and 
reopening of a previously disallowed claim are pertinent in 
the consideration of the current claim on appeal.  

Although  the RO has determined that no new and material 
evidence sufficient to reopen previously denied claim for 
service connection for depressive reaction has been received, 
the Board is required to address this particular issue in the 
first instance.  The Board has the jurisdiction to address a 
new and material issue and to reach the underlying de novo 
claim.  If the Board determines that new and material 
evidence has not been received, the adjudication of the 
particular claim ends, and further analysis is neither 
required nor permitted.  Any decision that the RO may have 
made with regard to a new and material claim is irrelevant.  
Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  See also, Jackson v. Principi, 
265 F. 3d 1366, 1369 (2001) (which holds that the statutes 
make clear that the Board has a jurisdictional responsibility 
to consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  Thus, despite the fact that in 
the present case the RO has already determined that no new 
and material evidence has been received sufficient to reopen 
the Veteran's previously denied claim for service connection 
for depressive reaction, the Board will proceed, in the 
following decision, to adjudicate these issue on appeal in 
the first instance. 

A decision by the Board or RO shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1100, 20.1103 (2009).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).  

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108 (West 2002).  The Board must 
review all of the evidence submitted since the last final 
disallowance to determine whether the Veteran's claims for 
service connection should be reopened and readjudicated.  
Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and 
material evidence is presented with respect to a claim which 
has been disallowed, the Board shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108.

"New" evidence is defined as evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If the Board determines that the evidence 
submitted is new and material, it must reopen the case and 
evaluate the appellant's claim in light of all the evidence.  
Justus, 3 Vet. App. at 512.

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

At the time of the November 1986 RO decision, the pertinent 
evidence of record included the Veteran's service treatment 
records, a May 1984 VA treatment record, and VA psychological 
examination reports from April 1986 and June 1986.

Service treatment records show no evidence of treatment for 
complaints or symptoms of depression in service.  A May 1984 
VA treatment records shows evidence of an anxiety disorder.  
April and June 1986 VA examination reports show treatment for 
depression with a diagnosis of depressive reaction. 

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  The November 1986 rating decision denied service 
connection for depressive reaction, in essence, because there 
was no competent evidence that depressive reaction began in 
service or was etiologically related to service.  The RO did 
not dispute a diagnosis of depressive reaction.
The evidence received since the November 1986 RO decision 
includes VA treatment records from 1986 to 2010, an August 
1990 VA examination report, a January 2006 private 
psychological evaluation, an April 2006 lay statement from 
the Veteran's former girlfriend and a transcript of an August 
2007 Board hearing.

VA records show continued psychological treatment, including 
treatment for depression with a diagnosis of major 
depression.  See April 2008 VA treatment records.  An August 
1990 VA examination report shows a diagnosis of dysthymic 
disorder.  In a January 2006 private psychological 
examination, the examiner noted assertions of depression and 
PTSD; however, the examiner found too many inconsistencies in 
the Veteran's case to offer a medical opinion.  

In an April 2006 lay statement, the Veteran's former 
girlfriend stated that she observed a change in the Veteran's 
behavior after returning from Vietnam.  Specifically she 
noted that he didn't like to be around people, including his 
children, and mostly stayed to himself.  She also noted that 
the Veteran was easily angered.  In 2007, the Veteran 
testified that he has difficulty being around and interacting 
with others and has a depressed mood.  

Upon review, the Board finds the evidence submitted since the 
November 1986 rating decision is not sufficient to reopen the 
claim.  Although the evidence is new, in that it was not 
previously submitted, it is not material because it is merely 
cumulative in nature and does not relate to an unestablished 
fact necessary to substantiate the claim.  In this regard, 
the evidence submitted prior to the 1986 RO consisted of 
evidence showing treatment for and a diagnosis of depressive 
reaction without competent medical evidence establishing a 
relationship to service.  Since the 1986 RO rating decision, 
the evidence includes records showing continued treatment for 
depression and lay statements noting observable symptoms of 
depression since service; however, once again no competent 
medical opinion has been offered to indicate a relationship 
between depressive reaction and service.  In this regard, the 
Board points to a January 2006 private examination report 
which was unable to provide a medical opinion due to 
inconsistencies in the record.  

With regard to the lay statements provided by the Veteran and 
his former girlfriend, the Board finds these statements are 
not new because they are duplicative of the Veteran's prior 
contentions regarding continuity of symptomatology.  In 
essence, the Veteran maintains that he began experiencing in 
service, or shortly thereafter, and that his symptoms have 
continued until the present time.  The newly added lay 
statements essentially reiterate the arguments made prior to 
the prior November 1986 rating decision and this cannot be 
considered new evidence.  See Bostain v. West, 11 Vet. App. 
124 (1998) (lay hearing testimony that is cumulative of 
previous contentions considered by decision maker at time of 
prior final disallowance of the claim is not new evidence); 
see also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Thus, new and material evidence has not been received with 
regard to the Veteran's claim of entitlement to service 
connection for depressive reaction and the claim cannot be 
reopened.

While the Veteran and his former girlfriend contend that the 
Veteran's current depressive reaction is related to service, 
neither are competent to offer a medical opinion, and such 
statements do not provide a sufficient basis for reopening a 
previously disallowed claim.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 
211, 214 (1995) (holding that where resolution of an issue 
turns on a medical matter, lay evidence, even if considered 
"new," may not serve as a predicate to reopen a previously 
denied claim).  There is no competent medical opinion of 
record relating the Veteran's current disorder to service.  
Thus, the Board finds that the evidence received since the 
November 1986 prior final rating decision does not raise a 
reasonable possibility of substantiating the claim of service 
connection for depressive reaction.

The Veteran remains free, of course, to apply to reopen his 
claims at any time with the RO, especially if he obtains 
medical evidence showing that his depressive reaction is 
related to active military service.  





ORDER

The appeal is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


